DETAILED ACTION
This office action is in response to the reply filed on 07/08/2022.
Claims 1-9 and 14-61 are pending in the application and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 14-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an extension instruction” in two different places and then refers back to “the extension instruction”. It is unclear if the intent is to claim a single extension instruction or multiple extension instructions. If multiple extension instructions are being claimed, then it is unclear to which extension instruction the phrase “the extension instruction” is referring to.
Claim 1 recites the limitations “read input data of the first operation instruction corresponding to the input data address of the first operation instruction from the memory” and “screen the input data of the first operation instruction according to the input data index of the first operation instruction in the default indexing expression mode, so as to obtain the input data of the first operation instruction”. It is unclear what is happening here. The claim requires that the input data of the first operation instruction be stored in and read from the memory. Then the claim requires performing a screening operation on that input data so as to obtain the same data. It is unclear what it means for the step of screening be used to “obtain” data that has already been read from memory and input to the screening operation. Presumably applicant’s intent is for the screening operation to output a new piece of data that is somehow modified by the screening operation, but the claim requires that it be the same data and that it somehow be obtained through this operation despite also being the input to the operation. The intended scope of the claim is therefore unclear. Claim 14 suffers from a similar deficiency. The dependent claims do not resolve the deficiency and are therefore also indefinite.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY S FAHERTY/Primary Examiner, Art Unit 2183